Citation Nr: 0515224	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  04-20 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






REMAND

The veteran had active service from November 1974 to December 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of November 2002, which denied service connection for PTSD 
and chronic obstructive pulmonary disease.  In his 
substantive appeal received in April 2004, the veteran 
indicated that he wanted a Travel Board hearing at the 
Huntington, West Virginia, RO.  He has reiterated this 
request on two separation occasions since then (Huntington 
appears to be about 200 miles closer to his home than 
Cleveland).  Thus, although the appeal comes from the 
Cleveland, Ohio, RO, the case must be remanded to Huntington, 
so that the hearing can be scheduled.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the Huntington, West 
Virginia, RO for the following development:

The RO should schedule the veteran for a 
hearing before a Veterans Law Judge at the 
Huntington, West Virginia, RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




